MILLS, Judge.
This is a workers’ compensation case in which the employer and carrier (E/C) appeal an order awarding wage-loss benefits to Dicks for September 1982 through January 1983. We affirm the award for the month of September but reverse as to the other months.
Dicks suffered a compensable injury to her back on 8 October 1979. Compensation and medical treatment were provided until maximum medical improvement was reached on 16 March 1981. After that date, wage-loss benefits were voluntarily provided by the E/C until September 1982, at which time further wage-loss benefits were controverted.
At the hearing on Dicks’ claim for further wage-loss benefits, the evidence showed that she made numerous attempts to secure employment during the month of September 1982. However, Dicks’ only effort to secure employment after September consisted of telephoning the Florida State Employment Service approximately three times per week. After hearing the evidence, the deputy commissioner awarded wage-loss benefits for September 1982 through January 1983.
There is competent substantial evidence in the record to support the award of wage-loss benefits for the month of September. However, Dicks’ job search was inadequate for the subsequent months. Paul Lawhon Plumbing Company v. Cave, 427 So.2d 1093 (Fla. 1st DCA 1983). Accordingly, the award of benefits for the months following September 1982 is reversed.
Affirmed in part, reversed in part.
WENTWORTH, J., and McCORD, GUYTE P., Jr. (Ret.), Associate Judge, concur.